Case 1:21-cv-10665-IT Document 14-1 Filed 08/13/21 Page 1of1

Tina

The Commonwealth of Massachusetts
Executive Office of Health and Human Services
One Ashburton Place, 11'» Floor
Boston, Massachusetts 02108

a

a

 

CHARLES D. BAKER Tel: (617) 573-1600
Governor Fax: (617) 573-1891
www.mass.gov/eohhs
KARYN E. POLITO
Lieutenant Governor

MARYLOU SUDDERS
Secretary

October 19, 2020

Mr. Steven Florio
11 Madison Avenue
Franklin, MA 02038

Dear Mr. Florio:

On July 8, 2020, the Commonwealth’s Human Resource Division’s Investigations Center of Expertise
investigated discrimination and harassment complaints against you in your role as Commissioner of the
Massachusetts Commission for the Deaf and Hard of Hearing (MCDHH). During the course of the
investigation, many additional complaints alleging discrimination and harassment were filed by
employees. The findings of that investigation have concluded that there was a widespread pattern of
discriminatory harassment and discriminatory behavior by you toward MCDHH employees on the basis
of race, gender, and disability and that your conduct created a hostile work environment. Such conduct is
unacceptable.

As a result of the findings and the conclusion that there was a widespread pattern of harassment and
discrimination, there is no confidence in your ability to continue to perform the duties as Commissioner
for MCDHH. Your employment is terminated effective immediately.

At this time, we request that you return all State issued equipment, including but not limited to access
cards, identification badge(s), computer hardware and software, keys, mobile phones and related
equipment or other property of MCDHH in your possession or control. This request includes documents
and other property whether in hardcopy, on electronic media or otherwise related to the business and
operations of MCDHH and/or the Commonwealth of Massachusetts. We also request that you provide
all passwords necessary or desirable to enable MCDHH designees to access all information which you
have password-protected on any of its computer equipment or networks. Lisa Gallup, Sr. HR Business
Partner can coordinate a time with you to collect said equipment. She can be reached at

lisa.gallaup(@mass.gov.

Attached is a Benefit and Resource Information guide that may be of assistance to you. Please direct any
of your benefits related questions to Wendy Nelson, Manager of EOHHS Benefits and Leaves who can be
reached at or wendy.nelson(@mass.gov.

ivicerely,

 
 

 

Marylou Sydders
